DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the phrase “other water insoluble structural polysaccharides” without previously reciting the term “polysaccharides”. The claim previously recites cellulose ethers and esters, which are considered polysaccharides, but technically, the phrase “cellulose ethers and esters” would include water-soluble forms of these materials (e.g., cellulose ethers and esters which have been functionalized to be water-soluble, or copolymerized with a water-soluble material). Therefore, the claim does not technically disclose water insoluble structural polysaccharides specifically, and the phrase “other water insoluble structural polysaccharides” is made without reference to a material. In the interest of compact prosecution, the phrase will be interpreted as specifying water insoluble structural polysaccharides.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as obvious over Allemand et al (US 2010/0243295 A1).
With regards to claim 1, Allemand discloses a transparent conductive film comprising a transparent conductive layer 16 (i.e., silver nanowire layer) located on a substrate 14, and a coating layer 17 further located on the transparent conductive layer, wherein the coating layer 17 contains nanoscale material 17a (i.e., nanoscale colorant), which may be in the form of gold nanowires  (Fig. 10F; para. [0075], [0086]-[0087], and [0120]-[0122]). Allemand further teaches that the gold nanowires of coating layer 17a may be in an amount which does not result in percolation (i.e., therefore an amount lower than the silver nanowires used in conductive layer 16). Since the transmittance, the peak absorption value, and the difference in b* value of the coating layer are each determined by the nanoscale colorants (as is claimed), it is not seen how the b* value of Allemand would not necessarily be within the claimed range, since it is made of the materials of the present specification. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the amounts of gold nanowires within the coating layer of Allemand which naturally flow from the teachings of reduced conductivity and lowered reduction in transmittance are expected to provide a b* range, total transmittance range, and peak absorption range which overlaps the claimed range. 
With regards to claim 2, the nanoscale material 17a (i.e., nanoscale colorants) may further include a material such as silver nanowires (para. [0086]-[0087]).
With regards to claim 6, Allemand further discloses forming a polymeric matrix coating over the nanowires (i.e., nanoscale colorants) (para. [0234]-[0239]).
With regards to claim 7, Allemand further discloses forming a silica matrix coating over the nanowires (i.e., nanoscale colorants) (para. [0112]).
With regards to claim 9, the transparent layer comprises a sparse metal conductive layer, and the coating solution used to form the transparent conductive layer comprises 0.02% to 4% viscosity modifier, 0.0025% to 0.1% surfactant, and 0.05 to 1.4% metal nanowires (with the remainder as solvent, which does not form a part of the film) (para. [0155]). This gives an amount of metal nanowires ranging from 1.2 wt. % to 98.4 wt. % (i.e., for example, 0.05% nanowires X 100 / (4% visc modifier + 0.1% surfactant + 0.05% nanowires) = 1.2 wt. % nanowires). This range overlaps the claimed range (about 0.1 wt. % to 50 wt % Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
With regards to claim 10, the nanoscale colorants of Allemand are substantially identical in composition to those of the present specification, and therefore they are expected to have a peak absorption near 550 nm when in a dilute dispersion (see above discussion).
With regards to claim 11, the nanoscale colorants of Allemand are substantially identical in composition to those of the present specification, and therefore, they are expected to have the claimed difference in absolute value of a* compared to an equivalent film without nanoscale colorants (see above discussion).
With regards to claim 12, the nanoscale colorants of Allemand are substantially identical in composition to those of the present specification, and therefore, they are expected to have the claimed absolute values for a* and b* in the color scale (see above discussion).
With regards to claim 13, Allemand expressly discloses that the haze of the overall film is no more than 0.5%, or no more than 0.25% (para. [0125]). It is submitted that the haze of the film cannot be increased by more than 0.5 due to the presence of the nanowires (i.e., nanoscale colorants), if the overall haze prescribed by Allemand is to be less than 0.5%.
With regards to claim 14, the coating comprises polyesters (para. [0239]).

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand as applied to claim 1 above, and in further view of Oldenburg et al (US 2001/0002275 A1).
With regards to claim 3, Allemand teaches a film as applied to claim 1 above Allemand teaches that the nanoscale material in the coating layer may comprise gold, but Allemand does not appear to teach the gold nanoscale material in the form of a nanoshell structure. However, Allemand acknowledges that the stability of the materials of the invention may be enhanced – it is clear Allemand values improved nanoparticle stability (Allemand: para. [0408]).
 Oldenburg discloses metal nanoshells having a silica core (Oldenburg: para. [0067]). Allemand and Oldenburg are analogous art because they are related to the same field of endeavor of conductive nanomaterials used in thin film electronic devices (Oldenburg: para. [0019]). One of ordinary skill in the art would have found it obvious to have selected a silica core (i.e., ceramic core) / gold shell nanostructure for the gold nanoparticle of Allemand, in order to improve the stability of the nanoparticles (Oldenburg: para. [0067]).
With regards to claim 5, one of ordinary skill in the art would have found it obvious to have selected a silica core / gold shell nanostructure for the gold nanoparticle of Allemand, in order to improve the stability of the nanoparticles (Oldenburg: para. [0067]).
With regards to claim 8, one of ordinary skill in the art would have found it obvious to have selected a silica core (i.e., ceramic core) / gold shell nanostructure for the gold nanoparticle of Allemand, in order to improve the stability of the nanoparticles (Oldenburg: para. [0067]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allemand as applied to claim 1 above, and in further view of Van Dorpe et al (US 2013/0003058 A1).
With regards to claim 4, Allemand discloses a material comprising gold nanostructures as applied to claim 1 above. Although Allemand discloses that the nanostructures can be “of any shape or geometry”, Allemand does not appear to disclose the existence of nanorings (Allemand: para. [0073]).
Van Dorpe is directed to an optical detection system comprising gold nanorings (Van Dorpe: abstract; para. [0035]-[0038] and [0109]). Van Dorpe notes in its background that other inventors have explored the use of gold nanoring structures (i.e., gold nanorings are well-known in the art) (Van Dorpe: para. [0005]). Van Dorpe selects a nanoring shape primarily to provide improved field enhancement factor (Van Dorpe: para. [0006]-[0008]). Allemand desires use of its material in electroluminescent devices which make use of a “strong electric field” (Allemand: para. [0354]). Alternatively, Allemand contemplates use of its material for a touch display panel, which requires a change in electrostatic field (i.e., enhancing the electric field enhancement factor of the material of Allemand would lead to improved touch display performance) (Allemand: para. [0321]). Allemand and Van Dorpe are analogous art in that they are related to the same field of endeavor of optical properties of gold nanostructures. A person of ordinary skill in the art would have found it obvious to have incorporated gold nanorings into the material of Allemand in order to provide an improved field enhancement factor, leading to improved performance of the material when used in electroluminescent or touch display devices, as ascertained from the combined teachings of Allemand and Van Dorpe (Allemand: para. [0321] and [0324]; Van Dorpe: para. [0006]-[0008]). Alternatively, Allemand expressly instructs a person of ordinary skill to modify the shape of the nanostructures, and given that gold nanorings are well-known according to Van Dorpe, incorporation of gold nanorings would have been obvious based on the express suggestions of both Allemand and Van Dorpe (Allemand: para. [0073]; Van Dorpe: para. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783